 CARRIZO MANUFACTURING CO.SalantCorporation,d/b/a CarrizoManufacturingCo., Inc.andObrerosUnidos Independientes.Cases 23-CA-4938-1 and 23-CA-4938-2October 22, 1974DECISION. AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn May 31, 1974, Administrative Law Judge Lo-wellGoerlich issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief,, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm therulings,findings,' andconclusions of the Administrative Law Judge to theextent consistent herewith z and to adopt his recom-mended Order, as modified herein.1.The Administrative Law Judge found, and weagree, that the' Respondent violated Section8(a)(1)and (3) of the Act by discharging Carlos D. Juarez,Jr.,Pedro Patlan, and Rebecca Patlan.We alsoadopt his finding that Respondent violated Section8(a)(1) when its supervisor, Bill L. McClain, interro-gated Juarez on December 8, 1973,3 asking him if heknew anything about meetings held by dissatisfiedemployees on the 2 preceding days. In addition, weagreewith the Administrative Law Judge thatRespondent's grant of benefits announced December12, 1973, violated Section8(a)(1).2.The Administrative Law Judge also found thatRespondent discharged employees Alberto Esquiveland Jose Sosa in violation of Section 8(a)(1) and (3)of the Act. Respondent contends that Esquivel, theassistantmechanic at Respondent's plant, was dis-charged for poor work performance and because hehad not purchased tools necessary for the proper per-formance of his work.It assertsthat Sosa, a clothingpress operator, was discharged for refusing to followThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWallProducts,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2Respondent's request for oral argumentis herebydenied as,in our opin-ion, the record in this case,including the exceptions and briefs,adequatelypresents the issues and positions of the parties.IUnless otherwise specified,all dates referred to herein are in 1973.171Respondent's incentive or piece-rate production sys-tem, for tampering with his press machine, and forproducing an inferior product. Respondent furthercontends that it had no knowledge of the concertedactivities in which Esquivel and Sosa participated.For the reasons given below, we are not persuadedthat Esquivel and Sosa were unlawfully discharged.The record contains testimony which supportsRespondent's contention that Esquivel and Sosawere discharged for work-related reasons, but theAdministrative Law Judge concluded that these as-serted reasons were pretextual. However, a findingthat the discharges were motivated by the employees'concerted activity would not be warranted unlessthere is evidence that Respondent was aware of suchactivity.4And this the record does not support..The Administrative. Law Judge made such an in-ference because a nonemployee, Joaquin Salgado,passed the Texas Migrant Council building at thetime of the employees' December 7 meeting, whileSosa's automobile was parked in front of the buildingand Esquivel was standing in front of a window,whose curtains were drawn 10 inches.' According tothe Administrative Law Judge, "it may reasonably beinferred that Salgado reported these facts to the Re-spondent."However, the Texas Migrant Councilbuilding is used by the community for birthday par-ties, showers, bingo, and meetings in general, and itdoes not appear that Salgado knew of the employees'meeting therein at the time he drove by; according toSalgado, he was on his way to his cousin's house aquarter of a block away. The General Counsel doesnot allege unlawful surveillance. Finally, Salgadowas a local city councilman who had a contract withRespondent to truck goods, and the evidence doesnot show that he was acting as agent for Respondentfor any purpose.In these circumstances, we are not satisfied thatSalgado was actually aware of the presence of Sosaand Esquivel in the Texas Migrant Council buildingon the night of December 7. But even if he were,there is insufficient basis for attributing that knowl-edge to Respondent on agency principles set forth bytheAdministrative Law Judge.We therefore con-clude that the General Counsel has not met his bur-den of establishing an unlawful motivation for thedischarges of Sosa and Esquivel. Accordingly, weshall dismiss the 8(a)(1) and (3) allegations with re-spect to the discharges of Sosa and Esquivel.3.Salgado learned of the aforementioned employ-4 TheAdministrativeLaw Judge'sfindingthatthematterofRespondent's knowledge of Sosa's organizationalactivity wasan immaterialfactor in fixing Respondent's guilt is without merit in the circumstances ofthis case.5The testimonyas to these.facts wasgiven by Sosaand Esquivel, notSalgado.214 NLRB No. 21 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDees'meeting on December 8. He questioned PedroPatlan about it, telling him, "If there is any way I canhelp you, that's how come you've got me here as acitycouncilmanto help you out."In the circum-stances described in his Decision,the AdministrativeLaw Judge concluded that Salgado interrogated Pat-Ian at the direction of Respondent and that Salgadowas therefore acting as agent of Respondent, whichwas responsible for his conduct.But the circum-stances upon which he relied do not necessarily es-tablish that as a fact.Salgado's visit to Grave's officeis consistent with his role as an independent truckingcontractor doing business with Respondent,and hisapproach to Patlan, as he indicated,was in the roleof a city councilman concerned about potential laborproblems at the plant; moreover, Patlan had no rea-son to believe otherwise. We are therefore unable toconclude that the General Counsel has demonstratedby a preponderance of the evidence that Salgado'sinterrogation of Patlan restrained and coerced him,in violation of Section 8(a)(1) of the Act. According-ly,we shall dismiss the 8(a)(l) allegation regardingthe conversation between Salgado and Pedro Patlan.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow,and hereby orders that the Respondent, Sa-lant Corporation, d/b/a Carrizo Manufacturing Co.,Inc., Carrizo Springs, Texas, its officers,agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order,as so modified:1.Delete the names of Jose Sosa and Alberto Es-quivel from paragraph 2(a).2.Substitute the attached notice for that of theAdministrative Law Judge.WE WILL offer the above-named employeestheir former jobs or,if their jobs no longer exist,substantially equivalent positions and will re-store their seniority.WE WILL paythemany backpay they have lostbecause we discharged them.WE WILL NOT discharge any employee for thesame reasons for which the Board found that wedischarged the above-named employees.WE WILL NOT unlawfully discharge employeesfor lawfully engaging in union activities or pro-tected concerted activities.WE WILL NOT unlawfully interrogate any em-ployees with respect to their union or concertedactivities.WE WILL NOT unlawfully grant wage and otheremployee benefits for the purpose of dissuadingour employees from organizing or supporting aunion or engaging in concerted activities.The laws of the United States give all employeesthese rights:To organize themselvesTo form, join, or help unionsTo bargain as a group'through representativesthey chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things, sub-ject to the union-security requirements of Sec-tion 8(a)(3) of the National Labor RelationsAct, as amended.All of our employees are free to remain, or refrainfrom becoming or remaining,members of a labor or-ganization.SALANT CORPORATION,d/b/a CARRIZO MANU-FACTURING., INC.APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board,after a trial inwhich all parties were permitted to introduce evi-dence,found that we discharged Pedro Patlan, Re-becca Patlan, and Carlos D. Juarez, Jr., unlawfullyand that by their discharges we discouraged our em-ployeesfrom engaging in concerted activities andfrom becoming members of Obreros Unidos Inde-pendientes or any other labor organization.DECISIONSTATEMENT OF THE CASELOWELLGOERLICH,AdministrativeLaw Judge: Thecharge in Case 23-CA-4938-1 filed by Obreros Unidos In-dependientes on December17, 1973,against the Respon-dent,Salant Corporation,d/b/a Carrizo ManufacturingCo., Inc.,was served on the Respondent on the same dateby registered mail. The charge in Case23-CA-4938-2 filedby Obreros Unidos Independientes on December17, 1973,was served on the Respondent on the same date by regis-tered mail. An Order Consolidating Cases and Consolidat-ed Complaint and Notice of Hearing was issued on Janu-ary 30, 1974. The consolidated complaint charged that theRespondent had unlawfully interrogated employees and CARRIZO MANUFACTURING CO.173had granted them benefits for the purpose of dissuadingthem from organizing and supporting the Union in viola-tion of Section 8(a)(1) of the National Labor RelationsAct, as amended, herein referred to as the Act. The consol-idated complaint also charged that the Respondent hadviolated Section 8(a)(3) of the Act by unlawfully discharg-ing five employees, Pedro Patlan, Rebecca Patlan, Jose'Sosa, Alberto Esquivel, and Carlos D. Juarez, Jr.The Respondent filed a timely answer denying that ithad engaged in any of the unfair labor practices alleged.The cases came on for trial at Eagle Pass, Texas, onMarch 12, 13, 14, and 15, 1974. Each party was affordedfull opportunity to be heard, to call, examine and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs.All briefs have been carefully considered.and secretary. Antonio Rios, Jr., is the incumbent presi-dent. The Union has executed a labor agreement with DelMonte Foods, Inc., Crystal City, Texas, which expires inaccordance with its terms on January 14, 1977. The unitcovered by the agreement was certified by the Acting Re-gionalDirector of Region 23 on November 6, 1973. Thelabor agreement covers employees' conditions of employ-mentand among other things provides for a grievance pro-cedure and arbitration. Since the Unionis anorganizationin which employees participateand existsfor the purpose"of dealing with employees concerning grievances, labordisputes, wages, rates of pay, hours of employment" and"conditions of work,"it is alabor organization within themeaning of Section 2(5) of the Act. -III.THE UNFAIR LABOR PRACTICESFINDINGS OF FACT,ICONCLUSIONS, AND REASONS THEREFOR1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been atall timesmaterial herein,a corporation duly organized under the laws of the State ofNew York, where it maintains its principal office. At alltimesmaterial hereinRespondent, a manufacturer ofmen's,boys', and children's apparel, with plantsin severalstates and Mexico, has operated a plant in Carrizo Springs,Texas..Within the past 12 months, a representative period, Re-spondent, in the course of its business, sold and shippedapparel products valued in excess of $50,000 directly fromitsCarrizo Springs, Texas, plantto its customerslocatedoutside the State of Texas.Respondent is now, and has beenat all timesmaterialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDIn its answer the Respondent denied that Obreros Uni-dos Independientes, hereinafter called the Union, was alabor organization within the meaning of the Act.The constitution of the Union states that its purpose is"to, organize and represent workers, except managementand supervisory personnel in connection with their em-ployment."Membership encompasses "Any person whoworks in any industry, except management and supervisorypersonnel in the State of Texas." Annual elections providefor the election of a president, vice president, treasurer,The facts found herein are based on the record as a whole and theobservation of the witnesses.The credibilityresolutions herein have beenderived from a review of the entire testimonial record and exhibits,with dueregard for the logic of probability, the demeanor of the witnesses, and theteachings ofN.L.R.B. v. Walton Manufacturing Company & Loganville PantsCo., 369 U.S. 404, 408 (1962). As to those witnesses testifying in contradic-tion to the findings herein,their testimony has been discredited,either ashaving been in conflict with the testimony of credible witnesses or becauseitwas in and of itself incredulous and unworthy of belief. All testimony hasbeen reviewed and weighed in the light of the entire record.No testimonyhas been pretermitted.A. The SettingSalant Corporation is the parent company of whollyowned subsidiaries Thompson Company, Chester Manu-facturing Company, Summerville Manufacturing Compa-ny, Salant & Salant, and Peerless Buckeye Company. Car-rizoManufacturing Company, Inc., Carrizo Springs, Tex-as, is adivision of Chester Manufacturing Company. Atthe time theeventsherein detailed occurred, Joseph Lip-shie was' the president of the Salant Corporation and PerryStubblefieldwas the 'general manager of the CarrizoSprings plant as well as three of the Respondent's plantslocated in Piedras Negras, Mexico.. Stubblefield expressedthe labor policy of the Respondentin Theseterms: "thecompany. policy is that we negotiate in good faith withorganized' labor in the locations where they represent thepeople. And, of course, also our policy is that where theydo not represent the people thatwe use legalmeans tocombat them in those plants that are not organized." 2Stubblefield also stated that the "Company policy through-out is to have moreor less anopen door attitude. to theemployees that work for us, that we will discuss their prob-lems with them regardless of what they might be.The Respondent commenced its cutting operation in anold armory building located in Carrizo Springs, Texas.' InJuly 1973, the cutting operation was moved to a new build-ing in Carrizo Springs' which the Company now occupies.Thereafter finishing was commenced in October 1973 andshipping in November 1973. The Company's products aremen's work pants and boys' andgirls' jeans.Of the newbuilding the finishing department occupies 20,000 squarefeetand the warehouse 70,000 square feet.Employees in the cutting department "cut the parts andpackage them up or case them up to ship to [Piedras Neg-ras]Mexico by truck for the sewing operation.," After thegarment has been stitched in the Respondent's Mexicanplants it is returned by truck to the Carrizo Springs plant."All it needs is two buttonholes and to be top pressed, legpressed, and inspected and put through the oven on a con-veyer chain to cure the permanent press resin in the fab-2The Respondent has not alwaysconfined itself to the use of legal meansto "combat" organizedlabor. See 164 NLRB 1013 (1967); 162 NLRB 264,267 (1966); 92 NLRB 417 (1950); and 66 NLRB 24.3Carrizo Springshas a populationof slightly over5.000 persons. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDric."These operations are performed by employees in thefinishing department. After the garment is finished it isstored in the warehouse until shipped to the customer.These functions are performed by the employees in thewarehouse department. Bill L. McClain, a salaried employ-ee, is foreman of the finishing and the warehouse depart-ments. Stubblefield spends about one-fourth of his time atthe Carrizo Springs plant. Assigned to the plant are alsoHobart Graves, office manager, Harpo Garcia, personnelmanager, Richard Ray, engineer for the Carrizo Springsand the Piedras Negras plants, and Fred Rios, chief me-chanic for the Carrizo Springs and the Piedras Negrasplants.Rios supervised the mechanics and janitors at theCarrizo Springs plant where he spent little time. HaroldKane is the head mechanic at the Carrizo Springs plant.According to Stubblefield the "people he [Kane] supervisesare his helper and the janitors or watchmen in the plant."Employees in the finishing department had been paidthe Federal minimum of $1.60 an hour. On November 30,1973, Stubblefield "held meetings with the personnel fromeach operation in the -finishing department explaining tothem the wage structure of a piece rate system. ... " TheRespondent had been operating under "start up condi-tions" and it was believed that by the end of, November"the people were sufficiently trained to be sufficiently im-pressed..by the incentive pay plan" The base rate un-der such plan was established at $2.05 per hour.' This piecerate system was implemented on December 3, 1973.The employees' workweek ended on Friday at whichtime they received 2 weeks' pay. This represented wagesearned during a 2-week period ending on the prior Friday.On December 3, 4, and 5, 1973, the Respondent held an"opening celebration or dedication for the building of themanufacturing plant in Carrizo Springs, Texas." PresidentLipshie and Vice President Walter Bullwinkel attended.According to Stubblefield, during Lipshie's visit Lipshie in-formed him that it was time that the Carriso Springs plant"moved ahead with [its] program of wage rates, benefits,and this sort of thing." Lipshie advised Stubblefield that hewould discuss this matter with other officials of the Re-spondent and that he would be back in touch with him thefollowing week to let him know what the changes shouldbe.As explained by employee Pedro Patlan, during the peri-od of the Respondents' operation "a lot of the employeesin the plant had complaints and they wanted ... to find away to do something about them and they were talkingabout getting together somewhere and discussing some ofthese things." Patlan agreed to find a place. He contactedCruz Sanchez and Armando Criel who worked for the Tex-asMigrant Council which provided social services for thecommunity and Patlan arranged for an employees' meetingat its building located at 912 Adams Street, CarrizoSprings, on December 6, 1973. Twenty to thirty employeeswere present at the meeting. Sanchez and Criel attended.At the meeting those present realized that they knew littleabout organizing. Thus it was decided to muster more em-ployees and contact someone who could give the employ-ees advice on how to start organizing. After the meetingPatlan, his wife, Rebecca Patlan, Sanchez, and Criel jour-neyed to Crystal City, Texas, where they contacted repre-sentativesof the Union.On the next night, December 7, 1973, about 20 employ-ees met again in the Texas Migrant Council building. An-tonio Rios, Jr., president of the Union, and Hector Rodri-guez, a unionorganizer, attended. The employees dis-cussed conditions of employment noting that there were nofringe benefits. Rios and Rodriguez spoke to the employ-ees, described the Union's experiences at Del Monte, dis-cussed the problems of organization, and offered theUnion's help. The employees decided that they would, waitbefore taking any action until the following Friday whentheir checks would comeout sincethese checks would re-flect the newincentivepay system. No action was takentoward joining the Union since, as explained by Patlan, allthe employees wanted was information. Nevertheless, acommittee of four individuals was elected, a spokesman foreach of the departments. The committee members were toinform the employees in the_departments "exactly whatwas trying to be accomplish and to try to get the majorityfrom each department to come to the meetings." A meetingwas set for Friday; December 17, 1973.While the meeting of December 7, 1973, was in progressemployee Alberto Esquivel, who was attending the meet-ing, saw Joaquin Salgado, a Carrizo Springs city council-man with whom the Respondent has contracted to truckcut work from Carrizo Springs, Texas, to its plants in Pie-dras Negras, Mexico, drive past the Texas Migrant Councilbuilding threetimesduring a period of 4 or' 5 minutes.Salgado admitted that he saw his friend Juan Lopez, anemployee of the Company, going into the building, whichhe could not identify by name although other witnesseshad no difficulty identifying it by name.On the next 'morning, Saturday, December 8, 1973, be-tween 7 and 7:30 a.m., Salgado was observed by RebeccaPatlaninGraves' office together with Stubblefield, Ray,and Graves. Salgado left the group and walked into theplant.He returned "a while later." Ray then left and re-turned "a little while later" with McClain and the meetingcontinueduntilaround 9 a.m.According to Salgado he had contacted Lopez who toldhim to "ask Patlan. Salgado asked Patlan "what went onlast night." Patlan answered that the employees were tryingto find out the benefits for the employees. Among otherthings Salgado said "If there is any way I can help you,that's how come you've got me here as a city councilman tohelp you out." 5 Ray listened briefly to the conversation.6According to Salgado he "went back to Mr. Stubblefield"and told Stubblefield "There is some people here that wantto find out what benefits they've got and all that." Aftersome prompting Salgado agreed that he had mentioned5Patlan's testimonyas to this conversationwas more extensive.Accord-ing to Patlan theemployees'grievances were discussed and he told Salgadothat the "reason" for the employeemeetings was to organize "some kind ofcommittee" to present grievances.Salgado responded,"We don't want aunion in here" Apparently Salgado took the word "committee"tomean"union."Where there is a conflict between the testimony of Salgado andPatlan, Patlan is credited.Such amount was paid to the employee who attained "100 percent of6 The conversation was in Spanish. Ray said he could not understandproduction or the quota that was established for the particular operation."Spanish. CARRIZO MANUFACTURING CO.175Patlan's name to Stubblefield.Stubblefield testified that Salgado, at about 8 a.m., en-tered Graves' office. Salgado informed him of the employ-ees'meeting and that the employees were concerned abouttheir benefits and wages. Salgado said he thought the bene-fits related to insurance, vacations, and holidays.7 UponStubblefield's inquiring as to where he obtained the infor-mation Salgado answered that he had talked to Patlan whohad attended a meeting.On Monday morning, December 10, 1973, Stubblefield,Ray and McClain were in the plant observing the employ-ees for "mostly all day." This was an unusual procedure forStubblefield. Stubblefield said that he was in the plant onMonday because he felt that "if someone was real dissatis-fied they might accidentally say something to [him] aboutthe situation." Stubblefield discussed Patlan with McClainand pointed out to him that "Pete was standing leaningagainst a table talking to someone."That same day Patlan, his wife, and Jose Sosa were fired.After his discharge, at about 4 o'clock, Sosa enteredStubblefield's office and among other things, according toStubblefield, said "something to the effect that we're goingto have a union in here whether you like it or not."That same day Stubblefield called Lipshie and remindedhim of the conversation of the previous week. He pointedout to Lipshie that dissatisfied employees were holdingmeetings. He asked Lipshie to "speed up" and "hurry thisthing up a little."On December 11, 1973, employee Alberto Esquivel'wasdischarged.OnDecember 12, 1973, Lipshie responded toStubblefield's urgings after which Stubblefield assembledthe employees and announced wage increases, weekly pay-checks, holidays, vacations, hospitalization and medicallife insurance, and optional dependent coverage. Afterpointing out that the Respondent gave its employees wagesand benefits which compare favorably with- the industrybecause "we work together, we solve our problems, togeth-er, and in this way we can progress together," Stubblefieldclosed his remarks as follows: "As a matter of fact thisCompany has been in existence since 1893. Salant Corpo-ration has 29 Plants. In the United States only 9 Plantshave a Union and most of these came on during WorldWar II. The last Plant that was organized was in 1966.Unions have tried'since then and have not succeeded be-cause our employees said No to the Union.Let us work together here as we have during the pastmonth and let us grow together in this way, so I can alwaystalk to you about happy news as I did today."On this day Carlos D. Juarez, Jr. was fired.the meaning of the Act at the time of their discharges.First:At the time of his discharge Juarez worked in thewarehouse under the supervision of McClain who spentabout 50 percent of his time in the warehouse. Fourteenmen and ten women were employed in the warehouse. Thewomen were inspectors of small pants for children. Otheremployees performed sorting, picking, packing, checking,putting stock in bins, and loading and unloading trucks.Juarez had not worked in a garment plant before.Juarez' separation slip listed him as an assistant supervi-sor which information came to Juarez as a surprise since hehad not been previously informed of this title. McClainhad never mentioned to him that he was a supervisor norhad any of the employees been given such information.Juarez was hired on October 2, 1973. After about 2weeks of doing various jobs in the finishing departmentMcClain 8 told him that he was going to "help" him in thefinishing department. After the fourth week McClain toldJuarez that he wanted him to "help" him in the warehousewhere he continued to work until he was fired on Decem-ber 12, 1973.Each morning Juarez met with McClain at which timeMcClain gave him orders to transmit to the warehouse em-ployees.' Most of the time Juarez performed the same man-ual labor as the other warehouse employees. Juarez did notreceive a wage raise when he was first assigned to the job,but around 2 weeks before he was discharged (November24, 1973) his wages were raised 15 cents an hour to $1.75an hour.Sometimes, after an employee had finished a job, Juareztransferred the employee to another job which had beendesignated by McClain. When no job was designated, oc-casionally Juarez would make the transfer but then wouldcheck with McClain.Occasionally McClain would transfer an inspector to an-other job and instruct Juarez to choose the one for thetransfer. Since the inspectors performed the same work itmade little difference which one was chosen. SometimesJuarez and other employees remained at work after Mc-Clain had left for the day. On these occasions McClain toldJuarez what was to be done. After the work was completedthe employees left.McClain determined when overtime would be assignedbut some times Juarez chose the employees who were tostay, usually volunteers. This work involved the loadingand unloading of trucks.McClain asked Juarez to inquire of employees why theywere late for work, to whom Juarez suggested a few timesthat they not make a habit of it, that "after doing this toomuch they might get fired."10Twice McClain was absent for part of a day. On theseoccasions McClain instructed Juarez what was to be done.B. The Alleged Supervisory Status of Carlos D. Juarez, Jr.,and Pedro PatlanThe Respondent concedes that if employees Carlos Jua-rez, Jr., and Pedro Patlan are not supervisors, they weredischarged in violation of the Act. Thus the threshold ques-tion is whether Juarez and Patlan were supervisors withinJuarez followed the orders. 'On one occasion a dispute arose between Roger Marti-8McClain did not testify although he was in the court room.'Juarez explained some of these orders as follows: "... like this morn-ing let's put three men over here stacking these boxes and take this otherfour men stacking pants over there on the shelf. And if we had some ordersto be picked up, he said put so and so, he would give me the names, differ-ent names of the employees, and put those to get the orders out"10 Juarez explained,"He [McClain]didn't tell me that but I figured myself7 Insurance benefits and vacation benefits were not in effect at the time.that this could happen." 176DECISIONSOF NATIONALLABOR RELATIONS BOARDnez and Juarez as to who was to give orders. McClain toldemployees Juarez would give the orders.Juarez punched a timeclock and was paid overtime asother employees. He attended no supervisors' meetings. Hehad no disciplinary authority. Juarez was not replaced af-ter he was discharged.Pedro Patlan had worked for the Respondent for 7weeks at the time of his discharge. For about 2 weeks afterhis employment he sorted, sized, and boxed materials com-ing out of the oven for which he received $1.60 an hour, thestatutory minimum. Thereafter he was given the job in thefinishing department formerly occupied by Juarez beforehe was transferred to the warehouse. McClain was Patlan'ssupervisor. About 30 to 35 employees worked in the finish-ing department. Some employees operated buttonhole ma-chines, top pressers, leg pressers, and zipper machines;other employees hung garments for the oven and cut elas-tic. Some were repair operators. All were routine tasks.On the day Patlan assumed Juarez' job McClain toldhim that he "was going to be promotedto assistantsupervi-sor" and that he was taking Juarez' place; that he would beearning the same wages and that Juarez would show him"what to do on the job." I I Juarez for a period of about 30minutes then showed Patlan how to pick up the productioncount for each employee and said that if he needed any-thing else to ask him or get in touch with McClain. Theshort period of instruction required depicts the simplicityand routine character of Patlan's job.Patlan described his daily routine as follows:The first thing I would do is I would hand each ofthe employees the sheets 12 that they would place thetickets on and then I would find out . . . if there wasanyone absent and ... try to get them situated sothey would get started. . . . If there was anybody ab-sent, I would report that to Mr. McClain and let himknow. And from there during the day .. . other thanpicking up the counts, I would make sure that theyhad whatever material they needed to work with and alot of times they would call me that they needed amechanic. . . . So that in general was all I did duringthe day to make sure that they had whatever theyneeded..In regard to Patlan's work the credible record reveals,further:He did no work on the machines. Upon the request ofMcClain he told pressers to go to the warehouse. He didnot handle requests for time off. He handled-no warningsexcept on one occasion McClain told him to tell some em-ployees to'quiet down. A few times when machines brokedown he told employees to work on another vacant ma-chine. (Sometimes the employees made the transfers them-selves.)He had no disciplinary authority. He was never11The Respondent's personnel records show that Patlan'swage was in-creased.to $1.675 an hour on November24, 1973.These were referred to as gum sheets to which the operator would pastethe ticket from the bundle of pants on which he was working; "each ticketrepresented so many dozens."Patlan obtained the count from these ticketswhich he placed on the production sheet.asked by McClain what he thought of an employee's work.He never assigned employees to cleanup work. On a coupleof occasions he indicated that a garment would not passbut he had never been instructed "on what kind of qual-ity."He entered employees' downtime on the gum sheetswhich was necessary for payroll purposes. He entered anemployee's absence on the production sheet. He enteredinformation on the gum sheet and the production sheet: hemade an entry thereon when the employee was on repress-ing.He supplied materials for the repair girls. He movedtoppers to leggers and vice versa on instructions from Mc-Clain.On several occasions he assigned overtime to em-ployees which was determined on the basis of McClain'sinstruction: "If there is so many benches out there per eachworker, then if there is more than that amount they shouldstay and if not, they can go home at the regular hour." Hedid not transfer present employees if employees were ab-sent.He "had to see that everybody had the material towork with." He did nothing if the pressers were over load-ed. He did not check the inspector's work. He did not, onhis own, balance the lines when overloading occurred. Hedid not, on his own, transfer employees for lack of work.He assigned overtime per instructions on a day McClain.was absent. On instructions, of McClain he inquired of anemployee why his production was down. On instructions ofMcClain he sent leggers to the warehouse. On several occa-sions when repress work piled up he decided who would beassigned to repress work. He did not- know how to operatethemachines or the methods the employees were using intheir operation. He did not know the leg pressers were tobe activated for 5 seconds. He did not instruct new em-ployees on their jobs.An employee witness for. the Respondent testified thatMcClain had never told him that Patlan was his boss norhad anyone ever called Patlan an assistant supervisor.Patlan envisioned his supervisory authority -as follows:"I considered myself being there as nothing more than amessenger boy and somebody to get the little knicknacks. Inever felt that I had any authority there whatsoever."Stubblefield described the alleged supervisory authorityof Patlan as follows:His responsibilities would be to assign the work to.balance the work load between operations, to checkquality coming off of the various operations, keep cer-tain records of production, even earnings after thepiece rates were established. He has the authority toapprove or disapprove, whichever the case might be,the off standard time that an operator might havewhen their job assignment is a piecework job and theyhave to be moved from this job for any reason.In addition Stubblefield said Patlan had authority totransfer employees from one job to another, and grant timeoff and overtime.1313 Stubblefield had not personally spoken with either Juarez or Patlanabout their authority. McClain, who had been present in the courtroom andwho would have had personal knowledge of the work performances of Pat-Ian and Juarez, unexplainedly did not appear as a witness. Not only wasStubblefield's testimony secondary but there is no credible evidence that thealleged.extent ofthe authorityof Juarez or Patlan was ever communicated CARRIZO MANUFACTURING CO.Second:Section 2(3) of the Act excludes from the defini-tion of the term "employee," and therefore excludes fromthe protection of the Act, "any individual employed as asupervisor." Section 2(11) of the Act defines "supervisor"as:any individual having authority, in the interest of theemployer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees, or responsibility to direct them, or to ad-just their grievances, or effectively to recommend suchaction, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clericalnature, but requires the use of independent judgment."[T]he employer cannot make a supervisor out of a rank-and-file employee simply by giving him the title and thetheoretical power to perform one or more of the enumerat-ed supervisory functions."N.L.R.B. v. Southern Bleachery& Print Works, Inc.,257 F.2d 235, 239 (C.A. 4, 1958);"what the statute requires is evidence of actual supervisoryauthority visibly translated into tangible examples demons-trating the existence of such authority."Oil,Chemical andAtomic Workers International Union v. N.L.R.B., 445F.2d237, 243 (C.A.D.C., 1971). Thus the title assistant supervi-sor, if bestowed, was meaningless within the statutory defi-nition unless the supervisory power as envisioned by thestatute was actually exercised and exercised at the time ofthe employee's discharge.If the evidence is interpreted most favorably in supportof the Respondent's claim, the authority of Juarez and Pat-Ian was limited to transferring, assigning, and responsiblydirecting employees. Had Juarez and Patlan actually exer-cised such authority, to satisfy the definition of supervisor,the exercise of such authority must have been "not of amerely routine or clerical nature," but must have requiredthe "use of independent judgment"; for the exercise ofsome supervisory tasks in a merely "routine," "clerical,""perfunctory," or "sporadic" manner is not sufficient tobring an employee under the statutory definition of super-visor.N.L.R.B. v. A. E. Nettleton Co.,241 F.2d 130, 132(C.A. 2, 1957). Nor will the existence of independent judg-ment alone suffice; for "the decisive question is whether[the individual involved] has been found to possess authori-ty to use [his] independent judgment with respect to theexercise by [him] of some one or more of the specific au-thorities listed in Section 2(11) of the Act."N.L.R.B. v.Brown & Sharpe Manufacturing Company,169 F.2d 331,332 (C.A. I, 1948).The credited evidence in this case does not support afinding that Juarez and Patlan at the time of their dis-charges exercised job functions which aligned them withmanagement. Juarez worked as other employees; he waslittlemore than a "conduit" for McClain who neither heldhim out to the employees as a boss nor vested in him theright to exercise judgment in respect to the specific authori-ties listed in Section 2(11) of the Act. Patlan described hisduties well when he testified: "I considered myself beingto them or that such authority was exercised by them. Thus Stubblefield'sself-serving testimony merits little weight.177there as nothing more than a messenger boy and somebodyto get the little knicknacks. I never felt that I had anyauthority there whatsoever."The work which Patlan performed in connection withthe production and gum sheets was of a plant clerical na-ture in that it involved simple record keeping of a routinenature.Moreover, McClain did not hold Patlan out to be aboss nor did he bestow upon him any of the supervisorypowers listed in Section 2(11) of the Act.There was no showing that the duties of Juarez or Patlangave the feeling of control, power, or superiority that onefinds in a supervisor. SeeN.L.R.B. v. Security Guard Ser-vice,. Inc.,384 F.2d 143 (C.A. 5, 1967). As was true in suchcase the title and minor decision making power of Juarezand Patlan, if it may be considered as such, did not com-plete the picture of petty panjandrums. In any event therulede minimisapplies here. "If any authority over some-one else, no matter how insignificant or infrequent, madean employee a supervisor, our industrial composite wouldbe predominately supervisory. Every order-giver is not acompany where to park his car."Idem.14Patlan's wage rate of $1.675 an hour and Juarez's wagerate of $1.75 an hour were incompatible with their allegedroles as supervisors since rank-and-file employees, at thetime of their discharges, were being paid a base rate of$2.05 an hour, an amount exceeding either that of Patlanor Juarez. It is obvious that a feeling of power and superi-ority did not emanate from these marginal wage rates.Moreover, it seemscontrato therealitiesof the industrialworld that the Respondent would have turned over to Pat-'lan and Juarez the exercise of independent judgment with-out- additional training when their experience in the gar-ment field was limited to a few weeks.Additionally Stubblefield's testimony suggests that theRespondent's claim that Patlan and Juarez were supervi-sors was prompted as a contrived defense against their dis-charges for statutorily protected activities, for Stubblefieldwas quick to deny the supervisory status of Kane whosesupervisory authority, if any, was more pronounced thanthat of Patlan or Juarez. Not only did Kane pass on thehire of Esquivel but he, as head mechanic, was the onlyrepresentative of management directly over Esquivel andthe janitors in the Carrizo Springs plant. (Rios was seldomat Carrizo Springs; he spent almost all his .time in the Mex-ican plants.) Stubblefield testified that the "people he[Kane] supervises are his helper and the janitors or watch-men in the plant." If the Respondent did not consider thatKane was a supervisor within the meaning of the Act it washypocrisy for it to have hung the title of supervisor onJuarez and Patlan.Accordinglyit isfound that Juarez and Patlan at alltimesherein mentioned were employees within the mean-ing of the Act and as such employees were entitled to itsbenefits.See Purity Food Stores,150 NLRB 1523, 1524,1525 (1965), andAmerican Coach Company,169 NLRB1065 (1968).11) ten is to support the Board's view thatcertain employees with minor supervisory duties, suchas straw bosses andleadmen, were not intendedto be excludedfrom the coverageof the Act."N.L.R.B. v. Quincy Steel Casting Co.,200 F.2d 293, 296 (C.A. I, 1952). 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Discharge of Pedro PatlanAccording to Pedro Patlan's separation slip he was dis-charged for "unsatisfactory performance on the job." Nev-ertheless, hisworkperformance was satisfactory. The realreason for his discharge as expressed by Stubblefield was:"He was discharged because it was deemed that a person insupervision should not be maintained on that job whenthey were attending meetings with dissatisfied, allegedlydissatisfied employees without telling his supervisors in theorganization." Stubblefield initiated the discharge of Pat-lan. On the day of Patlan's discharge McClain told Patlanwhen he asked for a specific reason for his discharge, "youjust didn't work out." On being pressed further McClainsaid, "the women on the buttonhole machines, they aretalking too much and not doing enough work." On thesame date Stubblefield said that he had observed Patlan"standing leaning against a table talking to someone" andremarked to McClain that he didn't think Patlan "was per-forming his supervisory duties as he should" because whilethey were standing there Patlan was "not doing anythingreally." 15D. The Discharge of Rebecca PatlanEmployee Rebecca Patlan, the wife of Pedro Patlan, wasalso discharged on December 10, 1973. Her separation slipalso cites "unsatisfactory performance on the job" whichwas not the true reason for her discharge. According toStubblefield, who initiated the discharge of Rebecca Pat-lan, "the real reason we discharged Rebecca was the factthat we were discharging her husband because he was dis-loyal supervisor with the Company. Due to Rebecca's posi-tion in the office handling matters that, typing my letters,for instance, certain records, it was quite obvious that if shehad good relations with her husband she would be disgrun-tled and unhappy about that and I didn't feel that-shewould be an employee that could be trusted with that con-fidence after we had discharged her husband."Rebecca had accompanied her husband to Crystal City,Texas, when he sought help for the employees from theunion representatives and had attended both employeemeetings. She had mentioned to Graves that she "wasn'tsatisfied." At the time of her discharge she was in trainingfor a payroll clerk which entailed computing the amountthat the employees earned from the payroll cards. At thetime she was training several girls to take over the job shewas leaving. She described this job as a receptionist, "girlFriday," typist, and file clerk. She also placed calls andanswered the phone. She worked in the general office area.The credited record does not establish that she was a confi-dential employee.isThe remark of McClain at th4pdischarge exit, and Stubblefield's obser-vation of Patlan in the plant and 'his remark to McClain, arouse a likelyinference that the Respondentwas preparing fora defense against thecharge of pretext and that the supervisory defense was an afterthought.E. The Discharge of Jose SosaEmployee Jose Sosa's separation slip also discloses thathe was discharged on December 10, 1973, for "unsatisfac-tory performance on the job." Sosa had worked about 2months before he was discharged. He operated a leg pres-ser which was required to remain in the press position for 5seconds during each press operation. Its time cycle wascontrolled by a timing valve which could be manually ad-justed. toAt the piecework explanation employee meeting on No-vember 30, 1973, according to Stubblefield, Sosa remarkedthat "people could make that much working in the field."Thereafter Stubblefield reported toMcClain that Sosa"seemed to have a poor attitude, negative attitude to theapproach of our number of dozens we were asking for onthe job to make production" and that he "thought heshould keep an eye on him."Sosa attended the employee meetings at the Texas Mi-grant Council building on December 6 and 7, 1973. Sosainvited about 15 employees to the meeting. At the meetingSosa parked his 1970 station wagon in front of the build-ing, where it was in the view of Salgado when he passed thebuilding. Salgado was acquainted with Sosa and the auto-mobile which Sosa parked in front of the Texas MigrantWorkers building. Salgado and Sosa lived on the samestreetabout three or four blocks apart.On Monday, December 3, 1973 (December 3 was thedate on which the incentive pay plan was put in effect),Ray adjusted, the timer on Sosa's presser at which time healso adjusted the timer on other pressers. Prior to Ray'sadvent Sosa had adjusted the timer because its pressingsequence was too long, but after Ray's adjustment Sosa didnot again meddle with the timer. On Tuesday morning,December 4, the press was "staying down too long." Sosarequested the mechanic to adjust the timer which he did.The mechanic's adjustment did not accommodate. the 5second cycle. Ray appeared and adjusted the timer andtold Sosa that if ".the timer was off again" he would befired. Sosa tried to explain to Ray that the mechanic hadadjusted the timer but Ray did not believe him and re-sponded, "Oh, come on-Don't give me that sh-." 11According to Ray, on Monday morning December 10,1973, Ray saw Sosa's presser operating out of cycle 18 andwent to Stubblefield whom he advised that he intended todischarge Sosa. Stubblefield approved. Stubblefield testi-fied that "Sosa had moved the timer. on his legging ma-chine on different occasions to speed up the time cycle onthe machine and he had been warned repeatedly 19 that this16 If the pressing cycle was less than 5 seconds an inferior press resulted;however, the operator, if on incentive work, could earn more money. On theda of his discharge Sosa was not engaged' on incentive work.7According to Ray he adjusted Sosa's presser on three occasions. On thethird occasion Ray said he "sort of lost [his] temper," at which time Sosadenied that he had meddled with the timer: Ray responded, "that's a bunchof stuff."Ray also reminded Sosa that if the machine was not runningproperly he should "call a mechanic or let somebody know it wasn't work-ingsright" ..Apparently (if Ray is to be believed) Sosa's presser operated out ofcycle from Monday'morning until about 4 o'clock Monday afternoon atwhich time Sosa was fired.19According to Ray Sosa had been warned only once. Sosa had receivedno written warnings. CARRIZO MANUFACTURING CO.could not be tolerated by the Company. He continued todo this and in spite of the warnings so Mr. Ray, RichardRay, our engineer, finally after several warnings dischargedMr. Sosa for this particular instance." 20On December 10, the day of Sosa's discharge, he wasassigned to repressing which was not a piecework job.Shortly before 4 o'clock (4 o'clock was Sosa's quitting time)Sosa was called to Garcia's office and informed that thatwas "all for him." Sosa asked, "Why?" Garcia replied, "Idon't know." On departing Sosa saw Stubblefield to whomhe asked to speak. Both went to Stubblefield's office whereSosa asked Stubblefield why he was fired. Stubblefield an-swered that "he had been observing [him] all day and hewasn't satisfied with [his] emphasis on the job." Sosa toldStubblefield that he was "pressing more than anybody."Stubblefield answered that "he knew" but there were"some other people doing as much or pretty close to that."Sosa described the remainder of the conversation. "I toldhim that I knew about Joaquin [Salgado] told him aboutour meetings and about us getting a union over the factory.At this point he just, you know, looked at his desk. Hedidn't answer. And I started talking again and then hestarted staring at me. I told him, `Even though I'm firedand no longer have the job here, we are still going to getthisUnion in here.' " 21Although Stubblefield said that he was aware of thecharge against Sosa of tampering with the timer on the dayof his discharge, he did not tell Sosa the nature of his un-satisfactory services.On December 10, 1973, McClain remarked to Juarez,"Look at Sosa. He's not working. He's working tooslow." 22 On the day of his discharge Sosa indicated thathis presser was not operating properly.There were about 8 or 10 pressers in the finishing depart-ment. From time to time McClain, Harold Kane, mechan-ic,Alberto Esquivel, mechanic's helper, and Ray adjustedthe timers on these machines. Patlan explained, "some ofthe other employees would tell me that it was going up toofast or it was staying down too long but I couldn't tell thedifference so I would just tell them to go over on anothermachine until we got a mechanic to fix it."Esquivel testified, "the presser would go down too slowor go up too slow. I would move the knobs under the ma-chine or set it somewhere and I would fix it."20 Employee Bustamante,a 19-year-old leg presser,testified on behalf ofthe Respondent in respect to the Sosa incident.Bustamante first testifiedthat he saw Ray fix the timer on Sosa's presser one time after which Sosareadjusted it. Later he testified that he saw Ray adjust the timer on Sosa'spresser three times and Sosa readjusted it "three or more" times.On cross-examination Bustamante testified that he could not see the timer valve fromwhere he worked and that he had not paid too much attention. Bustamantehad been invited by Sosa to attend the employees'meeting at the TexasMigrant Council building but did not attend.First Bustamante denied thathe had been asked by Sosa to attend.Later he admitted it. Bustamante wasnot a reliable witness and where his testimony conflicts with other creditedwitnesses it is discredited.He was obviously trying to accommodate hisemployer.Stubblefield admitted that the remark referring to the Union was madebut denied Sosa's remarks about Salgado.On this point Stubblefield is dis-credited.22 The uncontroverted and credited testimony of Juarez.179F. The Discharge of Alberto EsquivelAlberto Esquivel was hired on October 10, 1973, anddischarged on December 11, 1973. Thus he worked 2months. He was hired as a mechanic's helper. He had noprevious experience, which he related to Harold Kane,head mechanic, when he interviewed him for hire. Kanesaid that "was O.K. because he was going to teach [him]."Kane told Esquivel that he needed tools but since he hadnone he would allow him to use his tools. While Esquivelknew that he needed tools, he did not purchase tools be-cause of a lack of money which fact he related to Garcia.Ray said it was not a requirement that mechanics buytools.Esquivel attended the two meetings of the employees inthe Texas Migrant Council building. As Esquivel movedover the plant.on his workassignmentshe notified about25 employees of the meetings. He told the employees thattherewas to be a meeting "pertaining to complaints ofsome of the workers and about the price, it was kind oflow, and that if possible we might try to organize a union."At the second meeting, while "facing toward the picturewindow" Esquivel saw Salgado drive past the Texas Mi-grant Council building three times.Prior to his discharge, Esquivel had received no warn-ingswith respect to his work performance. On December11, 1973, Ray approached Esquivel while he was workingon a sewing machine plug and asked him to follow him toGarcia's office, where he discharged him. Ray said thatEsquivel "didn't have any tools to use and [he] wasn't agood mechanic and then he asked [him] if [he] were to getany other job and needed a reference to have the one that[he]was going to get the job, to have them call him for areference"; that he would "tell them that [he] wasn't a goodmechanic. but [he] was a good worker."Shortly before Esquivel was discharged Kane had beensent to Dallas for a week's course on the repair of Reecebuttonhole machines. Fred Rios, chief mechanic, filled infor Kane for the week in December. Rios arrived on Mon-day, December 10, 1973. On Monday afternoon, accordingtoRios, he reported to Ray that "the helper ... wasn'tmuch interested in learning" although he spent little timewith Esquivel that day. On Tuesday Rios advised. Ray that"it would be best to replace him." Rios testified that he sawEsquivel once wiring a little trolley drop cord. To the ques-tion, "Did you observe him doing anything else while youwere there those three days?" Rios answered "No sir, Ididn't. I didn't know where he was. I had work to do. I justwent and did the work." Rios further stated he had notobserved him. Esquivel received no assignments from Rios.Kane never complained to Rios about Esquivel.?3According to Ray he recommended Esquivel's dischargeto Stubblefield based on the recommendations of Rios.2423 It is clear from Rios' owntestimony that Rios hadno factual basis forreportingtoRay that Esquivel wasnot interested in learning or that itwould be best to replace him, which recommendation no doubt was notgiven.Rios was a disingenous witness andIconclude that the critical partsof his testimonywere fabricatedto accommodatehis employer.Moreover,the testimony of Ray and Rios on the subject does not jibe.24According to Ray one of Rios' specificcomplaintsin respect to Esquiv-elwas that Esquivel did not know how to put awheel on a spreader. RiosContinued 180DECISIONSOF NATIONALLABOR RELATIONS BOARDRay told Stubblefield, "Fred (Rios) has been working withhim yesterday and today and Fred says he is terrible. Hewon't even try." Stubblefield recited the reason forEsquivel's discharge as follows:His supervisors advised that he showed lack of in-terest, inability to perform, the lack of adhering toinstructions that were given him by his supervisor tothe point that he would not develop into the type me-chanic that we would expect and must have. And afterseveral weeks of this type performance, it was deemednecessary to discharge him and startsomeone elseG. The Discharge of Carlos D. Juarez, Jr.Carlos D. Juarez, Jr., was discharged on December 12,1973, according to his separation slip because of "dissatis-fied work" which Stubblefield explained:the foreman he worked for had repeatedly asked Car-los if he knew anything about any meetings, if heknew anything about any dissatisfied employees, andhe asked him many times if in fact he did, if he wouldcome and talk with him, who was Billy McClain, or ifhe didn't want to discuss it with Billy, if he wouldcome and talk with me about it with any informationhe might have of dissatisfied employees. And Carlosinstead of, according to Billy, instead of advising himand telling him what he knew or what he learned fromthe people that worked for him, he avoided him, heshunned him, and if it is anything a company can'ttolerate, it is disloyal supervisors.. . .Juarez attended the Friday, December 7, 1973, meetingat the Texas Migrant Council building. Juarez told the em-ployees present that if they thought he could help them hewould talk to McClain.On the next morning, December 8, 1973, McClain wassummoned to the office. Upon his return he asked Juarez ifhe knew anything about the meetings. Juarez answered inthe affirmative.McClain asked why Juarez had not toldhim about the meetings. Juarez indicated that he hadn'thad a chance, whereupon McClain asked Juarez what theemployees wanted. Juarez responded,inter a/ia,that theemployees were not satisfied with their wages. McClain re-plied, "don't you think $1.60 is enough?" Juarez respondedby saying that the $1.75 he was getting was not enough,and that there were no benefits. Juarez further indicatedthat he went to the meeting "to find out what they want-ed." McClain reminded Juarez that he was working for theCompany. Juarez responded that he knew he was workingfor the Company, "but it looked to [him] as if [he] was inthe same situation as the workers because [he] didn't re-ceive any paid holidays or insurance benefits either."On December 12, 1973, about 11:30, Garcia summonedJuarez to the office where McClain was sitting. McClainsaid, "Carlos. .. . I don't know how I am going to tell youthis, but you're been my best friend in this area . . . but theonly thing is that I have to terminate you from the jobbecause of unsatisfactory work." Juarez protested sayingthat the discharge was because he asked for more moneyand benefits.H. The Unlawful InterrogationsWhether the Respondent is guilty of unlawfully interro-gating employee Patlan rests upon a finding that JoaquinSalgado was an agent of the Respondent. The followingfactors support the finding that Salgado acted as theRespondent's agent: (1) Employee Rebecca Patlan, whosetestimony is credited, observed Salgado confer with Stub-blefield, Ray, and others in Graves' office, leave, and thenreturn, which strongly indicated that Salgado was sent on amission. (2) Ray, after leaving Graves' office, approachedSalgado and Patlan while in conversation in the plant andlistened in on part of the conversation, all of which indi-cated that Ray had knowledge of Salgado's mission. (3)Salgado, after testifying about his conversation with Pat-Ian, said, "I wentbacktoMr. Stubblefield," the clincherwhich confirms that Salgado had visited with Stubblefieldprior - to his accosting Patlan. (Emphasis supplied.) SeeN.L.R.B. v. Dayton Motels, Inc.,474 F.2d 328, 331 (C.A. 6,1973), andN.L.R.B. v. General Metal Products Company,410 F.2d 473 (C.A. 6, 1969), cert. denied 396 U.S. 830(1969).Accordingly, it is found that by Salgado's interrogationof Patlan and Supervisor McClain's interrogations of Car-los D. Juarez, Jr., as above detailed, the Respondent violat-ed Section 8(a)(l) of the Act. SeeN.L.R.B. v: Super Toys,Inc.,458 F.2d 180 (C.A. 9, 1972);Hendel ManufacturingCompany, Incorporated,.197 NLRB 1093 (1972).1.TheDiscriminatory DischargesThe five discharges may not be viewed as isolated inci-dents. Each was an integral part of a machination engi-neered by the Respondent to discourage membership in alabor organization and to stifle employees' zest (which wasapparent at the time) to engage in concerted activities fortheirmutual aid and protection. The discharges were inex-tricable occurrences and may not be disassociated onefrom the other. That the Respondent knew or suspectedthat its employees had been in contact with the Unionseems obvious from Salgado's gratuitous remark to Patlan,"We don't want a union in here." Moreover, Stubblefieldadmitted that Sosa, upon his discharge, warned him, "we'regoing to have a union in here whether you like it or not."After this remark there can be little doubt that the Respon-dent knew a union had been in the picture and its actionsthereafter cannot be defended on the ground that it had noknowledge of union activity." In any event, in that a unionwas in the offing, the discharges which were unlawful un-did not mention this deficiency in his testimony even though he was asked25 Esquivel and Juarez were discharged after Stubblefield learned fromseveral times on cross-examination to specify what work Esquivel could notSosa that a union was in the picture.Had Patlan and his wife been dis-perform.charged prior to Sosa'sdischarge(a circumstance which is unclear in therecord) the same situation would have existed. CARRIZO MANUFACTURING CO.181der Section 8(a)(1) of the Act inherently discouraged em-ployees from becoming members of the Union.Respondent concedes that, if Patlan and Juarez were notsupervisors, they were wrongfully discharged. However, as-suming,arguendo,that these employees were supervisors,their discharges were nevertheless in violation of Section8(a)(l) of the Act and the remedy would be the same. ThedischargesofPatlanand Juarez were part of theRespondent's strategy to squelch its employees' concertedactivities and dissuade them from a movement toward theUnion. Their discharges had a tendency to deter employeesfrom engaging in concerted activities and furthering anyunion organizational aspirations. The discharges were anintegral part of a pattern of conduct aimed at penalizingemployees for exercising their rights under the Act. Thegrounds utilized by the Respondent to substantiate the dis-charges of Patlan and Juarez were advanced for the pur-pose of concealing its real motive; i.e., to stamp out con-certed activity and stymie the prospects of employee unionaffection. SeeKrebs and King Toyota, Inc.,197 NLRB 462(1972);Miami Coca Cola Bottling Company d/b/a KeyWest Coca Cola Bottling Company,140 NLRB 1359 (1963);andFairview Nursing Home,202 NLRB 318 (1973), en-forced 486 F.2d 1400 (C.A. 5, 1973); 26N.L.R.B. v. J. B.Martin Company,395 F.2d 690 (C.A. 4, 1968).ThedischargeofRebeccaPatlanfellintheRespondent's samepattern of misconduct and was in vio-lationoftheAct.HerdischargemanifeststheRespondent's penchant toward violating the Act in orderto scotch its employees' resort to collective endeavor; foran employer may not discharge a relative of an employeeengaged in protected concerted or union activity if the dis-charge is related, as it was here, to such activity.Tolly'sMarket, Inc.-Ben Franklin,183 NLRB 379 (1970);GolubBros.Concessions,140 NLRB 120 (1962);The ColonialPress, Inc.,204 NLRB 852 (1973);Big Y Supermarkets,173NLRB 405 (1968); andChampion Papers, Inc. (Ohio Divi-sion) v. N.L.R.B.,393 F.2d 388, 395 (C.A. 6, 1968).Sosa's automobile was parked where Salgado could haveseenitwhile Sosa was attending the employees' meeting atthe Texas Migrant Council building. Esquivel was standing"facing toward a picture window" in the same buildingwhile Salgado passed the building three times. Thus, sinceitmay reasonably be inferred that Salgado reported thesefacts to the Respondent, it appears no coincidence thatSosa and Esquivel were chosen for discharge.While Sosa's and Esquivel's discharges were a part of theRespondent's pattern of misconduct there are other factorswhich establish that the Respondent's "real motive" 27 in26 In the light of McClain's interrogation of Juarez and the reasons givenfor his discharge, the following language fromN.L.R.B. v. Brookside Indus-tries,Inc., 308 F.2d 224, 228 (C.A. 4, 1962), is appropos: "[His] discharge... had the effect of interfering with and restraining the unionists in theirmembership by frightening them with reproof of a supervisor for not report-ing on union activity." See, also,N.L.R.B. v. Better Monkey Grip Company,243 F.2d 836 (C.A. 5, 1957).27 "[T]he 'real motive' of the employer in an alleged §8(a)(3) violation isdecisive...."N.L.R.B. v. Brown d/b/a Brown Food Store,380 U.S. 278,287 (1965). "It is the 'true purpose' or 'real motive' in hiring or firing thatconstitutes the test"Local 357, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America [Los Angeles-Seattle Mo-tor Express] v. N.L.R.B.,365 U.S. 667, 675 (1961).discharging Sosa and Esquivel was unlawful. Sosa's dis-charge occurred shortly after he had attended and invitedemployees to attend a union meeting and within 1 workdayafter the employer had learned of its employees' organiza-tional activities.28 Sosa's discharge followed the expressionof Stubblefield's dissatisfaction with Sosa's attitude as itwas reflected in an employee protest and an admonition toMcClain to "keep an eye on him." While the credible evi-dence indicates that Sosa was warned only one time inrespect to the speedup of the cycling of his presser, Stub-blefieldmaintained that he was discharged after "severalwarnings." Stubblefield's stretching of the truth in this re-gard adds weight to the inference that Sosa's discharge wasof a pretextual nature as does the fact that Stubblefield,although he was asked, failed to reveal to Sosa the allegedreal reason for his discharge in the post-discharge conver-sation.While the Respondent implied that Sosa had med-dled with the timer to increase his piece rate earnings, suchimplication has no factual support because on the day ofhis discharge he was not on a piece work rate. Thus Raymust have known Sosa lacked this incentive and probablyhad not fiddled with the timer. Moreover, if Sosa's allegedmeddling had been the real reason for his discharge it isunreasonable that Ray would have permitted Sosa to oper-ate the presser, which Ray' claimed would have produceddefective work, from Monday morning when Ray first ob-served the fast cycle until Monday afternoon at almost 4o'clock. If Sosa's machine was out of cycle, Ray unexplain-ably paid it little heed, which indicates that either the pres-ser was not out of cycle, Ray had not observed it, or Rayconsidered that it was not producing defective work. In-deed there is some question whether Sosa's presser was outof cycle to the extent of producing poor quality since onthe day of Sosa's discharge Stubblefield "had been observ-ing [him] all day and he wasn't satisfied with [his] emphasison the job." Surely if Sosa's presser had been detrimentallyout of cycle Stubblefield's practiced eye would have ob-served it and he would have corrected it. Moreover, Mc-Clain's remark to Juarez that Sosa was "working too slow"does not indicate that Sosa was operating the presser at adetrimental speed. It is further significant that Ray causedthe discharge of Sosa without accosting him with his al-leged infraction or making an inquiry as to the cause of thealleged excessive speed of the presser.29 Sosa was denied anopportunity to respond to the charge against him and at hispostdischarge confrontation with Stubblefield, Stubblefieldfailed inexplicably to reveal what later the Respondentclaimed was the "real reason" for Sosa's discharge. The"real reason" for Sosa's discharge was to discourage- itsemployees' organizational activity protected by the Act.Whether the Respondent knew of Sosa's organizational ac-tivity is immaterial in fixing the Respondent's guilt sinceSosa's discharge, which was without justifiable cause andinextricably a part of the unlawful discharges of Patlan and28The discharge of an activist hard on the discovery of organizationalactivity "strongly indicates" that the discharge was unlawfully motivated.N.L.R.B. v. Overnite Transportation Co.,308 F.2d 284, 287 (C.A. 4, 1962).29 "Perhaps most damning is the fact that [the employee was] summarilydischarged after reports of . . . misconduct . . . without being given anyopportunity to explain (his conduct] or give [his] versions.United StatesRubber Company v. N.L.R.B.,384 F.2d 660, 662 (C.A. 5, 1967). 182DECISIONSOF NATIONALLABOR RELATIONS BOARDhis wife, was effectedby theRespondent for the purpose ofdiscouraging organizational activity and inherently accom-modated such unlawful purpose,30 a fact which the Re-spondentmust have reasonably known.Such conductbears its own indicia of intent.31 The Respondent's claimthat "the sole motivating factor behind Sosa'sdischargewas a work-related reason"isat odds with the creditedrecord herein and is not well taken.Esquivel's discharge likewise falls within the pattern ofthe Respondent'smisconduct.In the light of this patternEsquivel was a likely candidate for discharge for at leastthree reasons:(1)He was an activist in rounding up em-ployees for the employees'meetings;(2)As amechanic'shelper he had full run of the plant and thus the opportunitywas available for spreading the word;(3) As an inexperi-enced mechanic'shelper there were arguably grounds forhis discharge.Ray discharged Esquivel"for poor perfor-mance,including failure to have necessary tools." 32 In re-spect to Ray's complaint about the absence of tools, Rayadmitted that the Respondent had not made it a require-ment that employees have tools. Moreover,Kane had of-fered Esquivel the use of his tools and"at that time" theRespondent had "bought a full set of tools" which it had"for the mechanics."Thusthis reason for Esquivel's dis-charge advanced by the Respondent was false.As tothe charge of poor performance,albeit Stubble-field maintained that Esquivel was discharged "after sever-alweeks of this type of performance," Esquivel had re-ceived no warnings nor had Head Mechanic Kane, whosupervised him, complained of poor performance.33 IndeedEsquivel had been employedfor only4 weeks which seemsa rather brief period for an employee to have become profi-30The Respondent insists that Patlan was not told the truth in respect tothe reason for his discharge, because to have informed him that "he wasbeing discharged for concerted activity ... might have had a tendency todissuade rank-and-file employees." The Respondent's concern has a spe-cious ring since it would have been a dull employee indeed who would nothave connected the discharges of Patlan and his wife, otherwise satisfactoryemployees, on December 10, 1973, to their attendance at the employees'meeting on December 6 and 7, 1973. To conclude otherwise would stretchcredulity to its breaking point.11Cf.Erie Resistor Corporation v. N.L.R.B.,373 U.S. 221 (1963);SignalOil and Gas Company v. N. L. R. B.,390 F.2d 338 (C.A. 9, 1968)..an employer's protestationthat he did notintend to encourage ordiscourage must be unavailing where a natural consequence of his ac-tion was such encouragement or discouragement.Concludingthat en-couragement or discouragement will result,it is presumed that he in-tended such consequence.In such circumstances intent to encourage issufficiently established.(The Radio Officers' Union of the CommercialTelegraphersUnion,AFL v. N.L.R.B.,347 U.S. 17, 45.1And whereas, here,the employer's conduct causesan employee tosuffer adversely as the result of his espousal of or adherence to a union,such conduct has the inherent effect of discouraging union activity andcarries with it the implication of the required intent.Specific evidenceof intent is not an indespensible element of proof of violation of §8(a)(3) and anemployer's protestation,in such circumstances,that hedid not intend to discourage union adherenceor activity isunavailing.Cf.Radio Officers'Union,etc. v.N.L.R.B.,347 U.S. 17, 45, 74 S. Ct. 323,98 L.Ed. 455;Local 357,International Brotherhoodof Teamsters,etc. v.N. L. R. B.,365 U.S. 667, 675, 81 S.Ct. 83, 85, 6 L.Ed.2d 11.(N. L. R. B. v.Merchants Police, Inc.,313 F.2d 310, 312 (C.A. 7, 1963).132Resp.br., p. 11.33 Stubblefield's testimony is viewed as a subreptious attempt to enhancethe Respondent's defense.cient in the care of machines some of which were so com-plicated as to require Head Mechanic Kane's attendance ata seminar concerning repair and maintenance of the Reecebuttonhole machines.It is clear from the credible evidence that Rios, uponwhom Ray claimed he relied for the action taken, had not,by his own admission, observed the work of Esquivel to anextent necessary to have formed a fair opinion as to hiswork performance. It is doubtful whether Rios and Raydiscussed Esquivel's work performance. As noted Rios isnot a credited witness nor is Ray a credible witness insofaras his testimony relates to the reason for Esquivel's dis-charge.The absence of Kane as a witness is an additional factorwhich contributes to a finding that Esquivel's dischargewas pretextual. Kane had approved the hire of Esquivel,and had assumed the role of his teacher. Certainly hewould have been the ideal witness to have testified as toEsquivel's future worth as an employee to the Respon-dent.34Accordingly it is concluded that Esquivel was dischargedin violation of Section 8(a)(1) and (3) of the Act.J.The Respondent's Grant of BenefitsThe Respondent'sexpedited35grant of benefits an-nounced December 12, 1973, contemporaneous with thedischarge of five employees, activists in employee organi-zation, was the coup de grace administered to arrest anymovement of the employees toward the Union. That suchwas the Respondent's purpose is implicit in the languageused by Stubblefield when he emphasized to the employeesthat since 1966 Respondent's employees had said "no" tounions and in the next breath bade the employees worktogether with the Respondent so that the "happy news"which he announced could be repeatedagain.Unmistak-ably "happynews"depended on no union.'No employeecould have missed such a clear implication.For its coup de grace the Respondent struck with the"fist insidethe velvet glove" 36 and its 8-year record of non-unionorganizationsince1966 in its plants was preserved,at least in the Carrizo Springs plant.In that the Respondent's grant of benefits interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondentthereby violated Section 8(a)(1) of the Act.The Respondent's unfair labor practices herein foundhave furthered its policy "to combat" labor unions in itsunorganized plants and gratified its antiunion animus 37 of34 "The production of weak evidencewhen strong is available can leadonly to the conclusions that the strong would havebeen adverse.Silencethen becomes evidence ofthe most convincing character."InterstateCircuit.Inc. v.U.S.,306 U.S. 208, 226. See alsoThreads-Incorporated,124 NLRB968, 971 (1959).35 Provoked by employeedissatisfaction and meetingsStubblefield askedLipshie to "speed up" and "hurry thisthing up a little."6 SeeN. L. R. B. v. Exchange Parts Co.,375 U.S. 405 (1964).37 TheRespondent's antiunion animuswas clearlydemonstrated in thiscase by its quick actionin dismissingPatlan and his wife whenit learned ofPedro Patlan's employeeorganizational efforts.In this regard so anxiouswas the Respondent to scotch its employees' organizationalaspirations thatit summarilyfired Patlansolely uponthe representationsof Salgado withoutallowing Patlan to relate hisside of the story. CARRIZO MANUFACTURING CO.183long standing; "every equivocal act that was done may beproperly viewed in the light of respondent's animus towardthe effort to organize its men."N.L.R.B. v. Houston andNorth Texas Motor Freight Lines, Inc.,193 F.2d 394, 398(C.A. 5), cert. denied 343 U.S. 934 (1951).As was noted by the Board (92 NLRB 417, 501) theRespondent's unlawful conduct "discloses a fixed purposeto defeat self-organization and its objectives."CONCLUSIONS OF LAW1.Obreros Unidos Independientes is a labororganiza-tion within the meaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to. be exer-cised herein.3.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed them by Section 7of the Act, the Respondent engaged in unfair labor practic-es within the meaning of Section 8(a)(1) of the Act.4.By unlawfully discharging Pedro Patlan, RebeccaPatlan, and Jose Sosa on December 10, 1973, Alberto Es-quivel on December It, 1973, and Carlos D. Juarez, Jr., onDecember 12, 1973, the Respondent engaged in unfair la-bor practices in violation of Section 8(a)(1) and (3) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED REMEDYIt having been found that the Respondent has engagedin certainunfair labor practices, it is recommended that itcease and desist therefrom and take affirmative action de-signed to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischarged Pedro Patlan, Rebecca Patlan, Jose Sosa, Al-berto Esquivel, and Carlos D. Juarez, Jr., it is recommend-ed that Respondent remedy such unlawful conduct. It isrecommended in accordance with Board policy 38 that theRespondent offer said employees immediateand full rein-statement to their former positions or, if such positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegesand make them whole for any loss ofearningsthat theymay have suffered as a result of the discriminationagainstthem by payment to them of a sum of money equal to theamount they would have earned from the date of theirdiscriminatory discharges to the date of an offerof rein-statement,less netearnings during such period to be com-puted on a quarterly basis in the manner established by theBoard in F.W.Woolworth Company,90 NLRB 289 (1950),and includinginterestat the rate of 6 percent per annum inthe manner set forth inIsis Plumbing & Heating Co.,138NLRB 716 (1962).Accordingly, upon the basis of the foregoing findings of38 SeeTheRushtonCompany,158 NLRB 1730, 1740 (1966).fact, conclusions of law, and the entire record in this pro-ceeding, and pursuant to Section 10(c) of the Act, it isrecommended that the Board issue the following:ORDER 39Respondent Salant Corporation, d/b/a Carrizo Manu-facturing Corporation, Inc., Carrizo Springs, Texas, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging concerted activities of its employees ormembership in the Obreros Unidos Independientes, or anyother labor organization, by unlawfully, discriminatorilydischarging any of its employees, or by unlawfullydiscrim-inating in any manner in respect to their hire and tenure ofemployment or any term or condition of employment inviolation of Section 8(a)(1) and (3) of the Act.(b)Unlawfully interrogating its employees regardingtheir union or concerted activities.(c)Unlawfully granting wage and other employee bene-fitsto itsemployees for the purpose of dissuading its em-ployees from organizing and supporting said Union or en-gaging in concerted activities.(d) In any like or relatedmannerinterfering with, re-straining,or coercing its employees in the exercise of theirright to self-organization, to form labor organizations, tojoin Obreros Unidos Independientes or any other labor or-ganization, to bargain collectively through representativesof their own choosing, and to engage in concerted activitiesfor the purpose of mutual aid or protection as guaranteedin Section 7 of the Act, or to refrain from any and all suchactivities, subject to the union-security requirements ofSection 8(a)(3) of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer Pedro Patlan, Rebecca Patlan, Jose Sosa, Al-berto Esquivel, and Carlos D. Juarez, Jr., immediate andfull reinstatement to their former positions or, if such posi-tionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges,discharging if necessary any employees hired to re-place them, and make them whole for any loss of pay thatthey may have suffered by reason of the Respondent's dis-criminationagainst themin accordance with the recom-mendations set forth in the section of this Decisionentitled"Recommended Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its premises at the Salant Corporation d/b/aCarrizo Manufacturing Corporation, Inc., Carrizo Springs,Texas, copies of the attached notice marked "Appen-39 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and order,and all objectionsthereto shallbe deemedwaived for all purposes. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDdix." 40 Copies of said notice,on forms provided by theRegional Director for Region 23, after being duly signedby the Respondent's representative,shall be posted by it40 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."immediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced,or covered by any other material.(d)Notify the Regional Director of Region 23, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.